Order, in so far as it denies motion to strike out the Berger Manufacturing Company as *650a party defendant in the action of Schriefer v. Hewlett Manor Co., Inc., reversed upon the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. The Berger Manufacturing Company has no interest in the real property foreclosed in the light of the bond given to discharge its claim. (Morton v. Tucker, 145 N. Y. 244, 248; Milliken Bros., Incorporated, v. City of N. Y., 201 id. 65, 75; Breen v. Lennon, 10 App. Div. 36, 38.) Order granting motion to consolidate the Schriefer the Colletti and the Berger Manufacturing Company actions reversed upon the law and the facts in so far as concerns the action brought by Schriefer, with ten dollars costs and disbursements, and motion denied in so far as it affects the Schriefer action, with ten dollars costs, for the reasons stated in the reversal of the order denying the motion of plaintiff Schriefer in his action to strike out as a party defendant the Berger Manufacturing Company. Lazansky, P. J., Rich, Kapper, Carswell and Scudder, JJ., concur.